Citation Nr: 1540610	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  06-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head and neck injury.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

3.  Entitlement to an evaluation in excess of 10 percent for a residual scar on the left knee.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992, from September 1993 to May 1994, and from November 2000 to September 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2003, October 2010, and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a December 2010 rating decision, the RO denied the Veteran's claim seeking entitlement to an evaluation in excess of 60 percent for degenerative disc disease, L3-L4, L4-L5, post laminectomy and fusion.  In December 2011, the Veteran's representative filed a timely notice of disagreement contesting that decision.  

Likewise, in April 2012, the RO issued a rating decision that denied the Veteran's claim seeking entitlement to an evaluation in excess of 10 percent for left knee arthritis and proposed the reduction of the rating for the Veteran's service-connected left knee patellofemoral syndrome with chondromalacia, partial meniscectomy, and excision of a foreign body, from 20 percent to 0 percent, effective January 1, 2013.  In May 2012, the Veteran filed a timely notice of disagreement contesting that decision.  

In October 2012, the RO issued a statement of the case (SOC) concerning the issues of entitlement to an evaluation in excess of 60 percent for degenerative disc disease, L3-L4, L4-L5, post laminectomy and fusion and entitlement to an evaluation in excess of 10 percent for left knee arthritis.  A copy of the SOC was sent to the Veteran and his representative.  Thereafter, neither the Veteran nor his representative perfected an appeal of these issues.  Accordingly, these issues are not for appellate consideration at this time because the Board does not have jurisdiction over them.

Moreover, the Board observes that the RO issued an October 2012 rating decision reducing the rating of the Veteran's service-connected left knee patellofemoral syndrome with chondromalacia, partial meniscectomy, and excision of a foreign body, from 20 percent to 0 percent, effective January 1, 2013.  Neither the Veteran nor his representative filed a notice of disagreement contesting that issue.  Because the May 2012 notice of disagreement was submitted to the RO prematurely (having been made in response to the proposed reduction rather than the final determination in October 2012), it cannot serve as a disagreement to the final rating decision which reduced the benefit.  Therefore, this issue is not for appellate consideration at this time because the Board does not have jurisdiction over this issue. 


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Residuals of a Head and Neck Injury Claim

In July 2009, the Board issued a decision that denied the Veteran's claim seeking entitlement to service connection for residuals of a head and neck injury.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued an Order vacating the July 2009 Board decision and remanding this matter for compliance with the parties' Joint Motion for Remand (Joint Motion).  

Subsequently, the Board remanded this matter for further development in July 2011.  In particular, the Board observed that it was unclear whether a July 1996 progress note and a July 2007 medical opinion from the Veteran's private chiropractor were considered by the Board when it issued its July 2009 decision.  The Board also observed that the private chiropractor's opinion was not addressed in the January 2008 Veterans Health Administration (VHA) opinion upon which the Board relied in reaching its decision.  

Based on the foregoing, RO was instructed to schedule the Veteran for an appropriate orthopedic examination to determine the current nature and etiology of any neck/cervical spine disability found.  Pursuant to the Board's remand directives, the VA examiner was required to render an opinion, in light of the service and post-service evidence of record, addressing whether any current neck/cervical spine disability was related to the Veteran's service, or to any incident therein, to include the 1989 complaints or the 1991 car accident.  The VA examiner was also required to consider and discuss the July 1996 progress notes and the subsequent July 2007 medical opinion from the Veteran's private chiropractor, as well as the Veteran's reported history of in-service neck injury and intermittent complaints since the injury, and any other pertinent clinical findings of record, must be taken into account and discussed.

In August 2011, the Veteran underwent a VA cervical spine examination.  The corresponding evaluation report reveals that the VA examiner thoroughly reviewed the evidence of record.  Although the examiner clearly reviewed the July 1996 progress notes from the Veteran's private chiropractor, there is no indication that the examiner reviewed the private chiropractor's July 2007 opinion that the Veteran "received the cervical injury in the auto accident in 1991."  Likewise, there is no indication that this opinion was considered by the examiner when she opined that "the Veteran's current neck/cervical spine condition [was] less likely as not (less than 50/50 probability) caused by or a result of the neck pain documented on 6/8/89 or the car accident on 7/29/91."

Under these circumstances, the Board finds that there has not been substantial compliance with its July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (finding that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions).  To the extent that the August 2011 VA examiner failed to address the private chiropractor's contradictory July 2007 opinion, the Board finds that a supplemental medical opinion is required before this matter can be further adjudicated.

B.  All Other Claims

In an October 2010 rating decision, the RO denied the Veteran's claim seeking entitlement to an evaluation in excess of 10 percent for a residual scar on the left knee.  In July 2011, the Veteran's representative filed a notice of disagreement with that decision.  

In October 2012, the RO issued a rating decision that denied the Veteran's claim seeking entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  Thereafter, the Veteran's representative filed a December 2012 notice of disagreement contesting that decision.

As the RO has not yet issued an SOC addressing these issues, the Board must remand them for the RO to issue a SOC and to provide the Veteran and his representative an opportunity to perfect an appeal of each issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of: (1) entitlement to an evaluation in excess of 10 percent for a residual scar on the left knee; (2) entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran and his representative are reminded that to vest jurisdiction over these issues with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of any of these issues, they must be returned to the Board for appellate review.

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who performed the August 2011 VA cervical spine examination regarding the Veteran's residuals of an inservice head and neck injury.  If the August 2011 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The evidence of record, in the form of electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed.       

After reviewing the pertinent medical evidence and the Veteran's statements, the examiner must provide an opinion concerning the relationship between the Veteran's current residuals of an inservice head and neck injury and his military service.  In particular, the examiner must address whether the Veteran's diagnosed moderate cervical spine degenerative disease localized to C5-C6 is related to his military service, or to any incident therein, to include the 1989 complaints of neck pain or the 1991 car accident.  The examiner's opinion must take into consideration the July 2007 medical opinion of the private chiropractor indicating that the Veteran "received the cervical injury in the auto accident in 1991."  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the supplemental medical opinion to ensure complete compliance with the directives of this remand.  If any portion of the opinion is deficient in any manner, corrective procedures must be implemented.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim of entitlement to service connection for residuals of a head and neck injury must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




